Motion by the appellant for leave to prosecute as a poor person an application for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 3, 1986 (People v Richards, 118 AD2d 604), affirming a judgment of the Supreme Court, Kings County, rendered November 20, 1981.
Upon the papers filed in support of the motion and no papers having been filed in opposition or relation thereto, it is
Ordered that the motion is denied. Mangano, P. J., Thompson, Sullivan and Goldstein, JJ., concur.